EXHIBIT 10.2 HOME FEDERAL SAVINGS AND LOAN ASSOCIATION EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the 21st day of February 2009, between Home Federal Savings and Loan Association (the “Association” or the “Employer”), a federally chartered savings and loan association which is the wholly owned subsidiary of Home Federal Bancorp, Inc. of Louisiana (the “Corporation”), and James R. Barlow (the “Executive”). WITNESSETH WHEREAS, the Executive shall be employed as President and Chief Operating Officer of the Association; WHEREAS, the Association desires to assure itself of the continued availability of the Executive’s services as provided in this Agreement; and WHEREAS, the Executive is willing to serve the Association on the terms and conditions hereinafter set forth. NOW THEREFORE, in consideration of the mutual agreements herein contained, and upon the other terms and conditions hereinafter provided, the Association and the Executive hereby agree as follows: 1.
